Citation Nr: 0928797	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-12 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than March 16, 
1999, for a grant of service connection for asthma.

2.  Entitlement to an initial rating in excess of 30 percent 
prior to October 26, 2004, and in excess of 60 percent 
thereafter, for asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to December 
1990.

This matter was brought to the Board of Veterans' Appeals 
(Board) primarily from rating decisions by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The VARO in Columbia, SC had jurisdiction prior to October 
2002.

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge at the VARO on Travel Board in July 2008.  
A transcript is of record.  Tr. 

In a decision in December 2008, the Board denied an earlier 
effective date (EED) prior to June 1, 2001, for a grant of 
service connection for lumbosacral strain; and denied 
entitlement to an EED prior to March 19, 2002, for a grant of 
service connection for gastroesophageal reflux disease 
(GERD).

The Board noted in the December 2008 decision that the issues 
shown on the front page were inextricably intertwined, and 
accordingly, adjudication of the Veteran's EED claim for a 
grant of service connection for asthma was deferred.  The 
issue of entitlement to an initial disability rating greater 
than 30 percent prior to October 26, 2004, and greater than 
60 percent thereafter, for asthma, was remanded for specific 
development.


FINDINGS OF FACT

1.  The Veteran's initial informal claim of record 
identifying his disability for purposes of VA compensation 
for asthma as a result of service was a VA clinic report, 
dated July 14, 1995; the claim remained open until he was 
provided with and filed a claim form in 1999.

2.  From June 1995 to the change in the regulations in 
October 1996, the Veteran's asthma was always moderate and 
more often than not was severe, with frequent attacks, marked 
dyspnea on exertion between attacks, and only temporary 
relief by medication, but without more severe symptoms to 
include marked weight loss or other evidence of a severe 
impairment of health.

3.  Since October 1996, his symptoms have been the same or 
somewhat worse, and more often than not the Veteran has a 
significant impairment of FEV-1/FVC or FEV-1 of predicted 
value, often monthly visits to a physician for required care 
of exacerbations, or intermittent courses of systemic 
corticosteroids; but he not had more than one attack per week 
with episodes of respiratory failure, and while he continues 
with inhalers and other medications including prednisone, he 
is not on high dose corticosteroids or immuno-suppressive 
medications; his symptomatology causes demonstrable 
impairment of his daily functioning.   


CONCLUSIONS OF LAW

1.  The criteria for an EED (prior to March 16, 1999) from 
July 14, 1995, for the award of service connection for asthma 
have been met.  38 U.S.C.A. §§ 5103, 5107, 5110, 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.155, 3.159, 3.400, 20.200, 
20.201, 20.302 (2008).

2.  The criteria for a 60 percent rating and no more for 
service-connected asthma from July 14, 1995 are met.  38 
U.S.C.A. 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.3, 4.7, 4.97, Diagnostic Code 6602 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the aggregate, the Board finds that the RO has satisfied 
the duty to notify and assist under the VCAA.  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
other defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of the opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).

As regards the Vazquez case, the notifications to the Veteran 
were entirely adequate to inform him, or any reasonable 
person for that matter, of what was required, and that he 
needed to provide evidence with regard to how his 
disabilities affect him in everyday, daily life.  There is no 
prejudicial error either alleged or shown. 

In this case, any absence of any information was harmless 
error and, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  Moreover, 
the appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice, and any presumption of error as to the 
first element of VCAA notice has been rebutted in this case.  
See Shinseki v. Sanders, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

EED

Applicable Criteria, Factual Background and Analysis

The award of effective dates is governed by 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400.  According to the statute and 
regulation, the effective date of an evaluation and award of 
compensation based upon an original claim, a claim reopened 
after final disallowance, or a claim for increase, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that the date of the filing of a claim is controlling in 
effective-date determinations.  See Lalonde v. West, 12 Vet. 
App. 377, 380 (1999).  The Court also found that the 
effective date of an award of service connection is not based 
upon the date of the earliest medical evidence demonstrating 
entitlement, but on the date that the application upon which 
service connection was ultimately awarded was filed with VA.

Under 38 C.F.R. § 3.155, any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

The Court has held that the mere presence of a disability 
does not establish intent on the part of a claimant to seek 
service connection for that disability.  See KL v. Brown, 5 
Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 
35 (1995).  See also Brannon v. West, 12 Vet. App. 32, 135 
(1998).  

Since the Board is required to address all potential 
arguments, it is noted that points relevant to an earlier 
effective date which might have been made but were not 
specifically made in this case include whether there might 
have been clear and unmistakable error (CUE) in a prior 
rating action [there was no such prior action nor is it 
herein claimed]; or that he had a claim pending which was 
somehow overlooked.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (finding that only a request for revision based on CUE 
could result in the assignment of an effective date earlier 
than the date of a final decision). 

The Veteran had active service from August 1987 to December 
1990.

The Veteran submitted a VA Form 21-526, signed and date 
stamped on the front as received on March 16, 1999.  Of note 
is that the Veteran checked on that form that he had 
previously filed for VA hospitalization or medical care and 
educational benefits.  Thus, although no apparent attempt was 
then made to obtain same, VA was not only on notice of such 
prior activities, care and/or intent, but the actual records 
for such care were in VA's constructive possession from the 
date of such records. 

The VARO obtained his packets of service records in 1999, and 
sent him a letter indicating the claim was being pursued in 
September 1999.

In a VA Form 21-4138 filed by the Veteran in October 1999, he 
clarified that he had been seen in service for restrictive 
airway disease and asthma, and from then and even after he 
got out of service, he was provided with inhalers and 
medications, and seen initially at a (named) Army hospital.  
He said that he had been going to that facility from 
separation until 1993 when he moved away, at which time he 
was given nearly a year's supply of inhalers.  He reported 
that he had returned to the state in 1994 and went to the VA.

No significant packet of  records have been forthcoming from 
the Army facility cited above although the Veteran submitted 
records of several clinical visits, the earliest one of which 
was dated May 20, 1992.  

Treatment records were subsequently received from various 
sources, including from the VA facility where he was 
apparently first seen for ongoing service-originated symptoms 
after his return to the state.  He was often prescribed an 
Albuterol oral inhaler.  July 14, 1995 is the date of the 
earliest annotated VA clinical visit.

The Board would note from the outset that the Veteran is 
credible, and it is entirely possible that he went seamlessly 
from service, and getting treatment to include recurrent 
inhalers, etc., while in service, to using the nearby 
military facility thereafter.  He has stated that he did this 
during the period from service separation in 1990 until 
leaving and then returning to the state, wherein he sought VA 
treatment.  There are few Army hospital records available for 
that period, but the few that he has submitted clearly 
document that he was in fact seen there certainly in 1992, 
and there is no sound basis for discounting his allegation as 
to having been seen there before that.  Had the Army post-
service records been in the possession of VA, they might have 
under other circumstances, constituted an informal claim.  
However, to the contrary, they did not, on the face of it, 
identify a VA benefit sought.  And not only was VA unaware of 
them, but these records were never in the VA's possession, 
constructive or real, until after his formal claim in 1999.

Nonetheless, there are several rather finite pieces of 
documentation in the file.  First, the initial actual formal 
claim filed by the Veteran with regard to his asthma and 
service condition was, as has been noted by the VARO on March 
16, 1999.  However, as he clearly stated on that application 
he had already sought hospital or treatment from VA.  And the 
collateral evidence clearly shows that he was in fact 
regularly [and relatively frequently by his own accounts and 
given the nature of the care based on comments thereon as to 
his recurrences, etc.], being seen within the VA system for 
that same disability which he indicated had started in 
service.  In fact he was receiving essentially the same 
treatments he had had in service and at a military facility 
since service.

In that regard, however, a careful review of the available VA 
clinical records shows no notation of such a visit for 
asthma, including inhaler refills, prior to July 14, 1995.  
Nonetheless, this date can be construed as a legitimate 
informal claim, at which point under pertinent regulatory 
criteria, a formal claim form should have been sent under 
pertinent guidelines.  An informal claim may remain open in 
perpetuity if a formal claim form is not sent.  In that 
regard, the one year time period does not begin to run until 
the form is sent.   See 38 C.F.R. § 3.109 and 3.155; and 
Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992).  

In this case, notwithstanding the affirmative obligation to 
do so, there is no indication that any form was then sent, 
only that such a form was received from the Veteran on March 
16, 1999, and it was ultimately upon that form that the 
benefit was granted.  Absent evidence to the contrary, it 
must be assumed in his favor that no form was sent to him in 
the interim from the informal claim on July 15, 1995 and the 
1999 filing.  

In the unusual circumstances of this case, the Board finds 
that evidence supports a finding that an EED for the grant of  
service connection for asthma is appropriate from the 
documented informal claim prior to the formal application on 
which the benefit was eventually granted (and absent a 
forwarding of the form by VA as would have altered the 
tolling of the time period involved), namely July 15, 1995 
but no earlier.

Increased Rating
 
Applicable Criteria, Factual Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1. 
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  

Furthermore, when, as in this case, the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Under the criteria in effect prior to October 7, 1996, 
bronchial asthma warranted a 10 percent evaluation if it was 
mild, with paroxysms of asthmatic type breathing (high 
pitched expiratory wheezing and dyspnea) occurring several 
times a year with no clinical findings between attacks.  In 
order to warrant the next higher evaluation of 30 percent, 
the disorder must have been moderate, characterized by 
asthmatic attacks that are rather frequent (separated by only 
10-14 day intervals) with moderate dyspnea on exertion 
between attacks.  A 60 percent evaluation was warranted if 
the disorder was severe, with frequent attacks of asthma, 
marked dyspnea on exertion between attacks, with only 
temporary relief by medication, and with more than light 
manual labor prohibited.  The 100 percent rating required 
that the asthma be pronounced, with very frequent asthmatic 
attacks, severe dyspnea on slight exertion between attacks, 
and marked weight loss or other evidence of a severe 
impairment of health. 38 C.F.R. § 4.96, DC 6602 (1996).

Under the new criteria, the Veteran's bronchial asthma is 
still rated under Diagnostic Code 6602.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.  A 10 percent evaluation is warranted 
where the Veteran has an FEV-1 of 71 to 80 percent of 
predicted value, or; an FEV-1/FVC of 71 to 80 percent of 
predicted value, or; intermittent inhalation or oral 
bronchodilator therapy.  A 30 percent evaluation is warranted 
where the Veteran has an FEV-1 of 56 to 70 percent of 
predicted value, or; an FEV-1/FVC of 56 to 70 percent of 
predicted value, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  

A 60 percent evaluation is warranted where the Veteran has an 
FEV-1 of 40 to 55 percent of predicted value, or; an FEV- 
1/FVC of 40 to 55 percent of predicted value, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent evaluation is assigned when FEV-1 is less than 40 
percent of predicted value, or; FEV-1/FVC less than 40 
percent, or; the Veteran has more than one attack per week 
with episodes of respiratory failure, or; requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602.

When evaluating a disorder based on pulmonary function tests, 
the post-bronchodilator results are to be used in applying 
the evaluation criteria in the rating schedule unless the 
post bronchodilator results were poorer than the pre- 
bronchodilator results.  In those cases, use the pre- 
bronchodilator results.  See 38 C.F.R. § 4.96(d)(4).

By analogy, the Veteran's respiratory disorder may be rated 
as a disease of the trachea and bronchi, which incorporates 
such disorders as chronic bronchitis (DC 6600), 
bronchiectasis (DC 6601), bronchial asthma (DC 6602), 
pulmonary emphysema (DC 6603), and chronic pulmonary 
obstructive disease (COPD) (DC 6604).  Ratings under DCs 6600 
through 6817 and 6822 through 6847 will not be combined with 
each other.  Rather, a single rating will be assigned based 
on the DC that reflects the predominant disability, with 
elevation to the next higher evaluation when the overall 
disability warrants such elevation.  38 C.F.R. § 4.96(a).

When rating under DCs 6600, 6603, 6604, 6825-6833 and 6840- 
6845, pulmonary function tests (PFTs) are required except: 
(i) When the results of a maximum exercise capacity test are 
of record and are 20 ml/kg/min or less; if a maximum exercise 
capacity test is not of record, evaluation is based on 
alternative criteria. (ii) When pulmonary hypertension 
(documented by an echocardiogram or cardiac catheterization), 
cor pulmonale, or right ventricular hypertrophy has been 
diagnosed. (iii) When there have been one or more episodes of 
acute respiratory failure. (iv) When outpatient therapy 
oxygen is required. 38 C.F.R. § 4.96(d)(1).

If the DLCO (SB) (Diffusion Capacity of the Lung for Carbon 
Dioxide by the Single Breath Method) test is not of record, 
evaluation is based on alternative criteria as long as the 
examiner states why the test would not be useful or valid in 
a particular case. 38 C.F.R. § 4.96(d)(2).

When the PFTs are not consistent with clinical findings, 
evaluation is based on the PFTs unless the examiner states 
why they are not a valid indication of respiratory functional 
impairment in a given case.  38 C.F.R. § 4.96(d)(3).

Post-bronchodilator studies are required when PFTs are done 
for disability evaluation purposes except when the results of 
pre-bronchodilator PFTs are normal or when the examiner 
determines that post-bronchodilator tests should not be done 
and states why. 38 C.F.R. § 4.96(d)(4).

When evaluating based on PFTs, post-bronchodilator results 
are used in applying evaluation criteria in the rating 
schedule unless the post-bronchodilator results were poorer 
than the pre-bronchodilator results, in which case the pre-
bronchodilator values are used for rating purposes.  38 
C.F.R. § 4.96(d)(5).

However, as noted, 38 C.F.R. § § 4.96(d)(4) and (5) 
specifically state that post-bronchodilator results will be 
used in evaluating a disability unless narrow exceptions 
apply that are not shown in this case.  When there is a 
disparity between the results of different PFT FEV-1 (Forced 
Expiratory Volume in 1 Second) and FVC (Forced Vital 
Capacity), so that the level of evaluation would be different 
depending on which test result is used, the test result is 
used that the examiner states most accurately reflects the 
level of disability.  38 C.F.R. § 4.96(d)(6).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating. Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3.

The Board has reviewed all the evidence in the claims file.  
Although we have an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement 
that all of the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Similarly, it is well established that while someone 
who is a layperson is not considered capable of opining on 
matters requiring medical knowledge, they are permitted to 
provide observations.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supra.  However, as noted above, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

However, following the point at which it is determined that 
all relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

As identified above, notice is taken that in Hart v. 
Mansfield, supra, the Court held that "staged ratings are 
appropriate for an increased- rating claim when the factual 
findings shown distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings."  The Court found no basis for drawing a 
distinction between initial ratings and increased-rating 
claims for applying staged ratings.  In this instance, 
however, the Board finds that staging is unnecessary and not 
especially in the Veteran's best interests.

The Board remanded the case so that the Veteran would 
identify all care-givers over the recent years and obtain 
such records; and for him to be reexamined by VA.  The 
aggregate file is now available and has been reviewed en 
toto.  He has indicated that he has nothing further to 
submit.

VA clinical records from July 1995 into 1996 show recurrent 
incidents when he was having trouble breathing and that he 
was dependent on his inhaler for which he was given 
prescriptions on a regular basis.  Associated symptoms 
included wheezing, rales, poor airway movement, nasal 
congestion, some increased erythema in the nasal mucosa, 
shortness of breath and generally nonproductive cough with 
occasional yellow or whitish sputum.  There is some 
indication that the symptoms exacerbated not only when his 
inhaler ran short but also on environmental allergens, e.g., 
his neighbor cut the grass and pollen was stirred up.  

Serial prescriptions were filled for various medications to 
include pseudoephedrine and Loratadine; and several types of 
inhalers including Albuterol, Alupent, Proventil, Fluticascne 
Prop, Triamcinolone, and starting in 1996-1997, Amoxicillin, 
Bisacodyl, and Penicillin.  Rare pulmonary function tests 
commencing in 1999 showed a long history of dyspnea in 
moderate restrictive defect.  He was cautioned to avoid 
noxious pulmonary stimuli.

In May 1999 he was noted to be getting allergy shots to calm 
the asthma symptoms.  By June 1999, he had been prescribed a 
home nebulizer by VA and given the appropriate educational 
series.

On VA examination in November 1999, the Veteran reported an 
increase in his asthma symptoms.  He was no longer able to 
participate in sports due to shortness of breath.  Even 
wearing cologne would exacerbate the asthma symptoms.  He had 
experienced three episodes of paroxysmal nocturnal dyspnea, 
having to wake up and take his inhalers.  He had a productive 
cough with clear sputum and hemoptysis at times.  The dyspnea 
on exertion would depend on the day, but he had daily 
attacks.  He was using the home nebulizers as well as 
Serevent, Azmacort, Albuterol and Flovent.  He had to be seen 
in the emergency room 2-3 times a month for asthma attacks.  
His lungs showed expiratory wheezes.  There was no clubbing, 
cyanosis or edema of the extremities.

Ongoing VA and private clinical reports show continuing 
symptoms and an association between the symptoms and service.  
Whenever he ran low on his inhalers he was also having 
exacerbations.  Pulmonary function testing was apparently not 
undertaken.

On VA pulmonary examination in October 2004, he described his 
history of increasing symptoms.  He now had daily episodes of 
bronchospasm which would awaken him in the middle of the 
night.  He said he had been on an emergency basis about 6 
times a year but had not been hospitalized.  Weather also 
seemed to be a precipitating factor.  He was not using 
supplemental oxygen.  He had a productive cough with no 
phlegm; he had dyspnea on exertion when having bronchospasms.  
He reported the intervals between attacks and noted he was 
taking various medications but had not been on oral steroids 
to that point.  He had been using Flovent, 220 mcg as high as 
3 puffs, twice a day.  He was given pulmonary function tests, 
but had been given nebulizer treatment thereon.  PFT showed 
PVC of 4.0 liters or 87% of predicted; FEV-1 of 3.1 liters or 
87% of predicted and FEV-1/FVC of 75% with FEF25-75 at 60% of 
predicted.  DLCO was 72% of predicted.  There was an 
obstructive pattern and reduction of flow in the small 
airways with improvement in the FEV-1 and FEF25-75 (by 67%).  
It was noted that he had been seen by VA and his medications 
were continued and changed but none were controlling his 
asthma at the time of the examination.

Ongoing VA clinical records are in the file showing the 
addition of Prednisone but it is not totally clear when this 
started, as the records in the file relate only to refills.  
This was in addition to a number of other antihistamines and 
inhaler medications.

One of his ongoing care-givers provided a summary statement 
in July 2008 to the effect that he had been seen with severe 
steroid dependent asthma and allergic rhinitis for the past 
several years.  He had not responded to alterative therapy 
and his current Prednisone dosage was 20 mg. a day in 
addition to Advaire, Mometasone and Singulair and Albuterol 
(nebs. and mdi).  He used the inhaler on a daily basis and 
had both exertional and nocturnal symptoms.  He had had to 
increase the Prednisone several times a year.  And while he 
had not been hospitalized, this was due to his diligence in 
taking the medications.  Nonetheless, the physician 
considered him to have severe persistent asthma with chronic 
exacerbations, for which he was still seen every 3-4 months.

Summary notations are in the file showing that PFT in early 
2008 showed FEV-1 at 79% of predicted; FEV-1/FVC was 74% of 
predicted.  He had small airway obstruction with post 
bronchial response in large and small airways.  He had 
productive cough, daily white sputum and difficulty breathing 
which started when walking more than one block distance.  He 
had wheezing attacks about 2-4 times a day and was continuing 
to take Fluticasone 500/salmeterol 50 mcg inhaler disc twice 
a day as well as daily puff inhalers as well.  He had lost 
about 40 days of work in the prior year.  His weight was 
stable.  

In assessing the Veteran's ongoing pulmonary symptoms since 
1995, it is clear that they have deteriorated somewhat, but 
this has seemingly been an insidious but fairly sustained 
incremental process.  His symptoms include 24/7 dyspnea, 
wheezing and other symptoms with restrictive impairment.  He 
has used a remarkable assortment of inhalers without real 
progress, and is now taking prednisone with still only modest 
improvement.  His symptoms are daily but require visits more 
frequently than once a quarter, and have caused him to miss 
40 days of work in one year (the most recently annotated 
year), which shows clear-cut impairment on both his daily 
life and his occupational situation.

As a general rule, PFTs are but one of myriad criteria for 
assigning compensation for asthma, and to appropriately 
utilize such tests for assigning compensation, they have to 
be conducted in a regular consistent manner so that results 
may be suitable compared and contrasted.  

All in all, from June 1995 to the change in the regulations 
in October 1996, the Veteran's asthma was always moderate and 
more often than not was severe, with frequent attacks, marked 
dyspnea on exertion between attacks, and only temporary 
relief by medication, but without more severe symptoms to 
include marked weight loss or other evidence of a severe 
impairment of health.  In this regard, while there are 
certain regulatory parameters for PFT, in this case, the 
actual testing was rarely done and the rare documented 
results are not entirely consistent with the other 
overwhelming clinical factors demonstrated.

Since October 1996, his symptoms have been the same or 
somewhat worse than in the year and a half prior thereto.  
More often than not the Veteran has significantly impaired 
FEV-1/FVC and FEV-1, but more important, he often has monthly 
visits to a physician for required care of exacerbations, or 
intermittent courses of systemic corticosteroids.  However, 
he not had more than one attack per week with episodes of 
respiratory failure, and while he continues with inhalers and 
other medications, he is not on high dose corticosteroids or 
immuno-suppressive medications.  

Thus, while the evidence is not unequivocal, and taking into 
consideration the functional impact his asthma has had on his 
daily life, the Board finds that a 60 percent rating is 
warranted under both old and new regulatory provisions from 
the date of his initial claim, July 15, 1995.  Other than as 
herein stated, there is no showing of repeated 
hospitalizations (albeit in part because of his own 
commitment to compliance with the treatment regimen), or 
other exceptional occupational related circumstances which 
would warrant the assignment of another higher rating on an 
extraschedular basis.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

Entitlement to an EED prior to March 16, 1999, specifically 
from July 15, 1995, for a grant of service connection for 
asthma is granted.

Entitlement to an initial rating of 60 percent but no more 
from July 15, 1995, is allowed, subject to the pertinent 
regulatory criteria relations to the payment of monetary 
awards.


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


